

115 HR 4593 IH: To amend title II of the Social Security Act to provide for full benefits for disabled widows and widowers without regard to age.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4593IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mrs. Lowey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to provide for full benefits for disabled widows and
			 widowers without regard to age.
	
		1.Full benefits for disabled widows and widowers without regard to age
 (a)Eligibility for widow’s insurance benefitsSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended— (1)in paragraph (1)(B)(ii), by striking has attained age 50 but has not attained age 60 and;
 (2)in paragraph (3)(A), by striking after attaining age 50 if she was entitled before such marriage occurred and inserting after having been entitled; and (3)in paragraph (3)(B), by striking after attaining age 50.
 (b)Eligibility for widower’s insurance benefitsSection 202(f) of such Act (42 U.S.C. 402(f)) is amended— (1)in paragraph (1)(B)(ii), by striking has attained age 50 but has not attained age 60 and;
 (2)in paragraph (3)(A), by striking after attaining age 50 if he was entitled before such marriage occurred and inserting after having been entitled; and (3)in paragraph (3)(B), by striking after attaining age 50.
 2.Exemption from reductions in benefitsSection 202(q) of the Social Security Act (42 U.S.C. 402(q)) is amended— (1)in paragraph (3)(A), by striking age 50 and inserting age 60; and
 (2)by adding at the end the following new paragraph:  (12)Notwithstanding any other provision of this section, there shall be no reduction under this subsection in the widow’s or widower’s insurance benefit of an individual for any month in which such individual is under a disability (as defined in section 223(d)); and none of the provisions of this subsection shall apply with respect to such benefit even though such benefit may have been so reduced prior to the onset of such disability..
 3.Effective date and redetermination of benefitsThe amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after the month in which this Act is enacted. The Commissioner of Social Security (without the necessity of any application therefor) shall redetermine the amount of any widow’s or widower’s insurance benefit which is payable for the month in which this Act is enacted in order to reflect such amendments as provided in the preceding sentence.
		